DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Element 408, fig 4
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: The phrase "A drill bit for drilling system" appears to be a typo of "A drill bit for use in a drilling system" or "A drill bit for a drilling system" or some grammatical variation thereof.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 & 17-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 12 recites "the surface control system". This lacks proper antecedent basis earlier in the claim as well as in parent claims 7 & 11. Parent claim 11 just recites "control system" and makes no mention of it being at the surface. 

Claim 17 depends from claim 14 & recites "the lateral sensor and a borehole wall". However, the "lateral sensor" is not recited in claim 14, but rather claim 15 and "the lateral sensor" lacks proper antecedent basis in claim 17 & parent claim 14. For the purposes of examination, claim 17 has been interpreted as though it depends from claim 15.
Claim 15 also recites "a borehole wall" and therefore amendments changing that to "the borehole wall" would be proper if it were intended to depend from claim 15 as discussed above.

Claim 18 is a method claim but depends from apparatus claim 13. For the purposes of examination, claim 18 has been interpreted as though it were intended to depend from independent method claim 14. Claims 19-21 depend from claim 18.

Claims 19-21 each reference "the control system". This lacks proper antecedent basis in claims 14-18. While parent claim 18 currently depends from claim 13 (which does mention the "control system"), the claims do not appear to be properly dependent from claim 13 as discussed for claim 18 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0322720 (Pelletier).
Independent claim 1: Pelletier discloses a drill bit for drilling system (figs 2A, & 13A-14), the drill bit comprising:
blades ("blades 126" - ¶ 47 - figs 2A, & 13A-14), each blade comprising cutters ("cutting elements 128" - figs 2A, 14, & 15; unnumbered but clearly shown in fig 13A); and
a first depth of cut sensor ("gap sensor 1100" - ¶ 135) coupled to one of the blades (either positioning of fig 14 or 15 meets this limitation. In figure 14, sensor 1100 is indirectly coupled to blade 126 and in figure 15 sensor 1100 is directly coupled to blade 126) and positioned to measure a distance between the first depth of cut sensor and a downhole surface of the borehole (Fig 14, ¶s 28 & 158. Fig 15, ¶s 161 & 167) and transmit the distance measurement to a control system of the drilling system ("a processing unit of an opto-analytical device" & "the processing unit 308 may be configured to transmit the depth of cut determinations during drilling operations via any suitable MWD system. Additionally, in some embodiments, the processing unit may be configured to determine, store and/or transmit the distance D and the depth of cut may be determined using any other suitable, system, apparatus or device based on the measured D and known D0" - ¶ 158).

Claim 2: The drill bit of claim 1, further comprising a second depth of cut sensor ("Additionally, one or more gap sensors 1100 may be used to determine the depth of cut of cutting elements and/or wear of cutting elements. For example, three or more gap sensors may be mounted circumferentially on a drill bit to estimate the diameter of the hole drilled by the drill bit." - ¶ 137) positioned to measure a distance between the second depth of cut sensor and the downhole surface of the borehole and transmit the distance measurement to the control system (¶ 158).

Claim 3: The drill bit of claim 2, wherein the second depth of cut sensor is coupled to a different one of the blades than the first depth of cut sensor ("three or more gap sensors may be mounted circumferentially on a drill bit" - ¶ 137. "Gap sensor 1100 may be located … on one or more DOCCs 129 of drill bit 101 [shown in fig 2A as themselves being mounted on blades], on one or more blades 126 of drill bit 101" - ¶ 135).

Claim 4: The drill bit of claim 1, further comprising a first lateral sensor coupled to one of the blades (1100a, fig 13A & ¶s 152-153), the first lateral sensor positioned to measure a radial distance between the first lateral sensor and a borehole wall (wall 1302 of wellbore 114" - fig 13A & ¶ 153) and transmit the distance measurement to the control system (¶ 158).

Claim 5: The drill bit of claim 4, further comprising a second lateral sensor positioned to measure a radial distance between the second lateral sensor and the borehole wall and transmit the distance measurement to the control system (1100b - fig 13A & ¶s 152, 153, & 158).

Claim 6: The drill bit of claim 5, wherein the second lateral sensor is coupled to a different one of the blades than the first lateral sensor (¶ 135; the various sensors are connected around the entire bit, including each blade, as shown in fig 2A. "Furthermore, if at least three gap sensors are mounted circumferentially on a drill bit, the diameter of the hole drilled by the bit may be estimated" - ¶ 167).

Independent claim 7: Pelletier discloses a system for drilling a borehole ("drilling system 100" - fig 1), the system comprising:
a drill string configured to rotate within a borehole ("drill string 103" - fig 1);
a drill bit operatively coupled to the drill string ("drill bit 101"), the drill bit comprising:
blades ("blades 126" - ¶ 47 - figs 2A, & 13A-14), each blade comprising cutters ("cutting elements 128" - figs 2A, 14, & 15; unnumbered but clearly shown in fig 13A); and
a first depth of cut sensor ("gap sensor 1100" - ¶ 135) coupled to one of the blades (either positioning of fig 14 or 15 meets this limitation. In figure 14, sensor 1100 is indirectly coupled to blade 126 and in figure 15 sensor 1100 is directly coupled to blade 126), the first depth of cut sensor positioned to measure a distance between the first depth of cut sensor and a downhole surface of the borehole (Fig 14, ¶s 28 & 158. Fig 15, ¶s 161 & 167); and
a control system (Inherently necessary for method step 1610 taught in ¶ 168. The operator and/or the interface they interact with is sufficient to meet this limitation; ¶s 77-78) configured to receive the measurements from the first depth of cut sensor (ibid) and control a rotational speed of the drill bit and a force on the drill bit ("WOB, RPM" - step 1610, fig 16 & ¶ 168).

Claim 8: The drill bit of claim 7, further comprising a second depth of cut sensor ("Additionally, one or more gap sensors 1100 may be used to determine the depth of cut of cutting elements and/or wear of cutting elements. For example, three or more gap sensors may be mounted circumferentially on a drill bit to estimate the diameter of the hole drilled by the drill bit." - ¶ 137) positioned to measure a distance between the second depth of cut sensor and the downhole surface of the borehole and transmit the distance measurement to the control system (¶ 158).

Claim 9: The drill bit of claim 7, further comprising a first lateral sensor coupled to one of the blades (1100a, fig 13A & ¶s 152-153), the first lateral sensor positioned to measure a radial distance between the first lateral sensor and a borehole wall (wall 1302 of wellbore 114" - fig 13A & ¶ 153) and transmit the distance measurement to the control system (¶ 158).

Claim 10: The drill bit of claim 9, further comprising a second lateral sensor positioned to measure a radial distance between the second lateral sensor and the borehole wall and transmit the distance measurement to the control system (1100b - fig 13A & ¶s 152, 153, & 158).

Claim 11: The system of claim 7, wherein the control system is further configured to calculate a rate of penetration based on measurements from the first depth of cut sensor (¶s 157 & 159).

Claim 12: The system of claim 11, further comprising a telemetry system in communication with the surface control system ("the processing unit 308 may be configured to transmit the depth of cut determinations during drilling operations via any suitable MWD system. Additionally, in some embodiments, the processing unit may be configured to determine, store and/or transmit the distance D and the depth of cut may be determined using any other suitable, system, apparatus or device based on the measured D and known D0" - ¶ 158. Communication with the surface is inherently necessary for method step 1610 taught in ¶ 168 as the operator is at the surface).

Claim 13: The system of claim 7, wherein the control system comprises at least one of a surface control system ("the processing unit 308 may be configured to transmit the depth of cut determinations during drilling operations via any suitable MWD system. Additionally, in some embodiments, the processing unit may be configured to determine, store and/or transmit the distance D and the depth of cut may be determined using any other suitable, system, apparatus or device based on the measured D and known D0" - ¶ 158. Communication with the surface is inherently necessary for method step 1610 taught in ¶ 168 as the operator is at the surface) or a control system locatable downhole (if the "control system" is drawn to the "processing unit 308", it would also be positioned downhole: fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0322720 (Pelletier) in view of US 2018/0163527 (Curry).
Independent claim 14: Pelletier discloses a method for drilling a borehole, the method comprising:
measuring a first distance (D0, fig 14; D, fig 15) between a depth of cut sensor (1100) coupled to a drill bit ("drill bit 101") of a drill string ("drill string 103" - fig 1) and the bottom of a borehole (1402, fig 14; 1502, fig 15) with the depth of cut sensor;
rotating the drill bit (¶s 50 & 58. Fig 2B);
measuring a second distance between the depth of cut sensor and the bottom of the borehole with the depth of cut sensor (Each of the sensors produces continuous / real-time measurements: fig 13B; ¶ 167. "[S]tore the gap measurements as a function of time…" - ¶ 136) after at most one rotation of the drill bit (Each of the sensors produces continuous / real-time measurements - fig 13B & ¶ 167 - so multiple measurements are made per a single rotation).
While Pelletier does disclose taking an average of multiple gap measurements (¶s 153 & 157, fig 13A) this is for the lateral gap, not the depth of cut. System analysis & measurement in a dynamic rotating system would clearly suggest averaging closely related data as is conventional is statistical analysis. That said, Pelletier does not expressly disclose determining an average depth of cut based on the first distance between the depth of cut sensor and the bottom of the borehole and the second distance between the depth of cut sensor and the bottom of the borehole.
However Curry discloses generated a depth of cut measurement using an average of multiple DOC measurements in a single rotation (¶s 23, 24).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to average measurements of Pelletier as taught by Curry. As mentioned above, this is conventional statistical analysis is systems which produce large amounts of data over relative short periods of time. A single datapoint can be an outlier, but when averaged with like data over the rotation, the likelihood of outliers is reduced and the estimated output is more likely to be accurate, as is well understood.

Claim 15: The drill bit of claim 14, further comprising taking a measurement of the distance between a lateral sensor coupled to the drill bit and a borehole wall with the lateral sensor (1100a, fig 13A & ¶s 152-153).

Claim 16: The method of claim 15, further comprising determining a dimension of the borehole based on the distance between the lateral sensor and the borehole wall ("Additionally, one or more gap sensors 1100 may be used to determine the depth of cut of cutting elements and/or wear of cutting elements. For example, three or more gap sensors may be mounted circumferentially on a drill bit to estimate the diameter of the hole drilled by the drill bit." - ¶ 137. "Furthermore, if at least three gap sensors are mounted circumferentially on a drill bit, the diameter of the hole drilled by the bit may be estimated" - ¶ 167).

Claim 17: The method of claim 14, further comprising determining a position of the drill bit within the borehole based on the distance between the lateral sensor and a borehole wall ("For example, bit motion such as bit whirl, bit walk and bit tilt may be determined as described above with respect to FIGS. 12A-13B" - ¶ 167).

Claim 18: The method of claim 13, further comprising calculating a rate of penetration of the drill bit with a control system based on the average depth of cut and a rotational speed of the drill bit (¶s 157 & 159).

Claim 19: The method of claim 18, further comprising adjusting the rotational speed of the drill bit via the control system based on the calculated rate of penetration (1610, fig 16 & ¶ 168).

Claim 20: The method of claim 18, further comprising adjusting a force on the drill bit via the control system based on the calculated rate of penetration (1610, fig 16 & ¶ 168).

Claim 21: The method of claim 18, wherein the control system is located on the surface ("the processing unit 308 may be configured to transmit the depth of cut determinations during drilling operations via any suitable MWD system. Additionally, in some embodiments, the processing unit may be configured to determine, store and/or transmit the distance D and the depth of cut may be determined using any other suitable, system, apparatus or device based on the measured D and known D0" - ¶ 158. Communication with the surface is inherently necessary for method step 1610 taught in ¶ 168 as the operator is at the surface) and the method further comprises transmitting the measurements taken by the depth of cut sensor to the control system with a telemetry system (ibid).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676